DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Response to Amendment
The amendments filed July 8, 2022 have been entered.  Claims 1-19 remain pending.  Claims 1, 3, 7, 9, & 12 have been amended.  
Applicant’s amendments to paragraphs [0029], [0030], [0037], [0048], & [0066]  overcome the objection to the drawings.  Applicant’s amendment to paragraphs [0034] and [0045] overcome the objection to informalities.  Applicant’s amendments to  Claim 7 overcome the objection to informalities.  Applicant’s amendment to claims 1-3 and 4-8 overcome the 112b rejection set forth in the Non-Final office action mailed 12 April 2022.  In particular the prior art of record where referenced in the previous office action does not read on “measuring of a relative position between the optical acquisition device 10 and the pattern 15”.  

Response to Arguments

Applicant’s arguments, see p. 10 line 12 - p. 11 line 9, filed July 8, 2022, with respect to the rejection(s) of claim(s) 1 & 9 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Polo Filisan column 2 lines 41-44 and 49-51 & Fig. 5: acquisition device is movable with respect to the hub, column 2 lines 28-30: system delivers a signal depending on the angular position of the hub, therefore Filisan does teach "measuring the relative axial position between the pitch sensor and the feedback device using a signal generated by the pitch sensor during the rotation of the feedback device".  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polo Filisan et al. (US 10851657 B2). 

Regarding claim 1 Polo Filisan teaches A test rig (column 1 lines 23-26: “During the development of this type of system, particularly in order to study the behavior of subassemblies or subsystems, test models are created for the purpose of simulating the operation of the system.”) for testing a blade pitch measurement system (column 1 lines 59-60: “the invention proposes a blade pitch measuring device”) of a variable pitch propeller system (Fig. 6A, column 3 lines 50-51: “platform 2 rotatably movable with respect to the hub 3”, rotating the platform varies the pitch of the blade, column 1 lines 7-8: “The present invention relates to the field of turbomachines comprising a variable pitch propeller”), the blade pitch measurement system including a feedback device moving relative to a pitch sensor in a propeller axis orientation when the pitch varies (column 1 line 6- column 2 line 3: “at least one first visual marker [Fig. 4 & 8 visual marker 13] attached to the platform, at least one second visual marker [Fig. 4 & 8 visual marker 14] attached to the hub, the first and the second visual marker forming a pattern which evolves depending on the pitch of the blade”, the markers feedback information on the pitch of the blades to the sensor, where the sensor is the “optical feedback device”), the test rig comprising : a frame (platform 2 is part of the frame, the rest of the frame including the floor and the mounts for the optical acquisition device), a first mount rotatably mounted to the frame (column 4 lines 8-10: “The hub 3 is rotatably mounted along the axis X of the turbomachine 31, the turbomachine 31 including a motor rotating the hub 3”, hub 3 is the first mount rotatably mounted to the frame) and configured to receive the feedback device (hub 3 is configured to receive the feedback device which is the pattern 15 and this pattern as the instant application says in para 0004 “detected by the sensor when they come into circumferential alignment with it.  Information such as blade angle can be derived from signal received from the sensor”), a rotation motor drivingly coupled to the first mount to rotate the first mount relative to the frame around a rotation axis (column 4 lines 9-10: “turbomachine 31 including a motor rotating the hub 3”), a second mount (Fig. 5 movable support 16) configured to receive the pitch sensor (Fig. 5 acquisition device 10, column 5 lines 22-23: “acquisition devices 10 can be mounted on a movable support 16”), a mechanism configured for moving the second mount along an orientation parallel to the rotation axis (Fig. 5, column 5 lines 22-25: “With reference to FIG. 5, at least one of the acquisition devices 10 can be mounted on a movable support 16, allowing the position and the orientation of the camera 10 to be modified”, the motor and the longitudinal plate 17 on which the optical acquisition device is mounted would constitute the mechanism), and a controller (Fig. 2 processing module 7) configured to control the rotation of the rotation motor to a variable rotation speed (Fig. 2 processing module 7, column 2 lines 49-52: “a control system configured to obtain servo control of the position of the optical acquisition device depending on the rotation speed of the hub”, there is a relation between the positioning of the optical acquisition devices and the rotation speed of the motor and thus the system needs to be able to control or vary the rotation speed of the motor and this would be done by a processor or computer which would most likely be the processing module 7), and for controlling the movement of the second mount to variable positions via the mechanism (column 5 lines 62-63: “different actuators 22 of the movable support 16 are controlled by the processing module 7”, also see column 2 lines 49-52: “a control system configured to obtain servo control of the position of the optical acquisition device depending on the rotation speed of the hub”), the controller further configured for measuring the relative axial position between the pitch sensor and the feedback device using a signal generated by the pitch sensor during the rotation of the feedback device (column 2 lines 41-44 and 49-51 & Fig. 5: acquisition device is movable with respect to the hub, column 2 lines 28-30: system delivers a signal depending on the angular position of the hub).

Regarding claim 2 Polo Filisan teaches the test rig of claim 1 wherein the mechanism is configured for moving the second mount relative to the frame (Fig. 5, column 5 lines 22-25: “With reference to FIG. 5, at least one of the acquisition devices 10 can be mounted on a movable support 16, allowing the position and the orientation of the camera 10 to be modified”, in the reference application the frame would include the movable support and the floor of the test room and the support for the turbine blades).

Regarding claim 3 Polo Filisan teaches the test rig of claim 1 further comprising a rotation sensor configured to generate a signal indicative of a rotation speed of the first mount (column 2 lines 50-52: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub”; this indicates that there must be a sensor sending information about the rotation speed to the processor).

Regarding claim 4 Polo Filisan teaches the test rig of claim 1 wherein the mechanism includes an axial traverse including an axial guide (Fig. 5 shows with a straight arrow along the long axis of element 17 that the optical acquisition device 10 is connected to an axial guide), an axial motor mechanically coupled to move the second mount along the axial guide (Fig. 2, column 5 lines 62-63: “different actuators 22 of the movable support 16 are controlled by the processing module 7”), and an axial sensor configured to generate a signal indicative of the relative displacement between the second mount and the axial guide or of relative position of the second mount along the axial guide (column 2 lines 50-55: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub; in this manner, the orientation of the optical acquisition device is optimal regardless of the geometric configuration caused by the rotation of the fan (or hub)”, this indicates that that the processing module must collect (and update) information about the position of the axial sensor).

Regarding claim 5 Polo Filisan teaches the test rig of claim 1 wherein the mechanism is further configured for moving the second mount radially relative to the rotation axis (Fig. 6A shows that there are optical acquisition devices 10 pointed toward the blades along a radial direction and Fig. 5 shows with a straight arrow along the long axis of element 18 that the optical acquisition device is on a radial guide).

Regarding claim 6 Polo Filisan teaches the test rig of claim 5 wherein the mechanism includes a radial traverse including a radial guide (Fig. 6A shows that there are optical acquisition devices pointed toward the blades along a radial direction and Fig. 5 shows with a straight arrow along the long axis of element 18 that the optical acquisition device is on a radial guide), a radial motor mechanically coupled to move the second mount along the 23radial guide (column 2 lines 49-51: “a control system configured to obtain servo control of the position of the optical acquisition device”, a radial motor (though not shown) must be present because the control system can change the position of the optical acquisition devices), and a radial sensor configured to generate a signal indicative of the relative displacement between the second mount and the axial guide or of relative position of the second mount along the axial guide (column 2 lines 50-55: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub; in this manner, the orientation of the optical acquisition device is optimal regardless of the geometric configuration caused by the rotation of the fan (or hub)”, this indicates that that the processing module must collect (and update) information about the position of the radial sensor so a signal must be sent).  

Regarding claim 7 Polo Filisan teaches the test rig of claim 1 wherein the controller is further configured to perform a testing routine including controlling the rotation speed (column 8 lines 54-56: “a control system configured to obtain servo control of the position of the optical acquisition device depending on the rotation speed of the hub”) and position of the second mount through a sequence of values associated to corresponding test conditions (column 2 lines 50-55: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub; in this manner, the orientation of the optical acquisition device is optimal regardless of the geometric configuration caused by the rotation of the fan (or hub)”), and further configured to hold test data in a computer readable memory accessible to a processor of the controller (column 2 lines 22-25: “the processor being configured to implement the instructions of the memory so as to detect the pattern in the image and to deduce the pitch of the blade from the pattern”), said test data associating each test condition to a corresponding rotation speed value and to a corresponding second mount position value (column 2 lines 50-55: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub; in this manner, the orientation of the optical acquisition device is optimal regardless of the geometric configuration caused by the rotation of the fan (or hub)”, this indicates that that the processing module must collect (and update) information about the position of the radial sensor), said testing routine being based on the test data.

Regarding claim 8 Polo Filisan teaches the test rig of claim 7 wherein the controller is further configured to hold comparison data in a computer readable memory accessible to the processor of the controller (column 6 lines 23-26: “possible to deduce the absolute pitch of a blade 1 by comparing the pattern 15 observed by the optical acquisition device 10 during measurement with the patterns 15 simulated in the virtual model”), said comparison data including a range of permitted values for the second mount position value associated with each test condition (column 2 lines 50-55: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub; in this manner, the orientation of the optical acquisition device is optimal regardless of the geometric configuration caused by the rotation of the fan (or hub)”), further configured for receiving a measured second mount position value based on a signal generated by the pitch sensor during a corresponding one of the test conditions, to compare the measured second mount position value to the range of permitted values and to generate a signal indicative of rejection if the measured second mount position value exceeds the range of permitted values (column 4 lines 52-56: “The optical acquisition devices 10 are positioned so that the pattern 15 is located in its angular field. In other words, the first and the second visual markers 13, 14 are simultaneously visible in a picture taken by the acquisition device 10”, if the pattern isn’t visible to the optical acquisition device then the second mount position isn’t in one of the permitted values).

Regarding claim 9 Polo Filisan teaches a method of operating a test rig (column 1 lines 25-26: “test models are created for the purpose of simulating the operation of the system.”, simulations means that methods of operating the test rig are being considered) for testing a blade pitch measurement system (column 1 lines 59-60: “the invention proposes a blade pitch measuring device”) of a variable pitch propeller system (Fig. 6A, column 3 lines 50-51: “platform 2 rotatably movable with respect to the hub 3”, rotating the platform varies the pitch of the blade, column 1 lines 7-8: “The present invention relates to the field of turbomachines comprising a variable pitch propeller”), the method comprising : securing a feedback device of the measurement system to a first mount of the test rig (column 1 line 6- column 2 line 3: “at least one first visual marker [Fig. 4 & 8 visual marker 13] attached to the platform, at least one second visual marker [Fig. 4 & 8 visual marker 14] attached to the hub, the first and the second visual marker forming a pattern which evolves depending on the pitch of the blade”, the markers feedback information on the pitch of the blades to the sensor, where the sensor is the “optical feedback device”); securing a pitch sensor of the measurement device to a second mount of the test rig (Fig. 5 acquisition device 10, column 5 lines 22-23: “acquisition devices 10 can be mounted on a movable support 16”, pitch sensor is an optical acquisition device); rotating the feedback device via the first mount, at a given rotation speed, relative to the pitch sensor (column 2 lines 27-30: “a motor configured to rotate the hub”); moving the pitch sensor via the second mount along an orientation parallel to the rotation axis (Fig. 5, column 5 lines 22-25: “With reference to FIG. 5, at least one of the acquisition devices 10 can be mounted on a movable support 16, allowing the position and the orientation of the camera 10 to be modified”, the motor and the longitudinal plate 17 on which the optical acquisition device is mounted would constitute the mechanism); and measuring the relative axial position between the pitch sensor and the feedback device using a signal generated by the pitch sensor during the rotation of the feedback device (column 2 lines 41-44 and 49-51 & Fig. 5: acquisition device is movable with respect to the hub, column 2 lines 28-30: system delivers a signal depending on the angular position of the hub).

Regarding claim 10 Polo Filisan teaches the method of claim 9 further comprising measuring a rotation speed of the feedback device using a rotation sensor (column 2 lines 50-52: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub”; this indicates that there must be a sensor sending information about the rotation speed to the processor).

Regarding claim 11 Polo Filisan teaches the method of claim 9 further comprising measuring a position of the second mount along the orientation parallel to the rotation axis using an axial sensor (column 2 lines 50-55: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub; in this manner, the orientation of the optical acquisition device is optimal regardless of the geometric configuration caused by the rotation of the fan (or hub)”, this indicates that  the processing module must collect (and update) information about the position from the axial sensor).

Regarding claim 12 Polo Filisan teaches the method of claim 9 further comprising moving the pitch sensor via the second mount along an orientation radial to the rotation axis (column 2 lines 50-55: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub; in this manner, the orientation of the optical acquisition device is optimal regardless of the geometric configuration caused by the rotation of the fan (or hub)”, Fig. 5 shows that second mount is capable of motion along a radial of the rotation axis (presumably y-axis in this diagram))

Regarding claim 13 Polo Filisan teaches The method of claim 12 further comprising measuring a position of the second mount along the orientation radial to the rotation axis using a radial sensor (column 2 lines 50-55: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub; in this manner, the orientation of the optical acquisition device is optimal regardless of the geometric configuration caused by the rotation of the fan (or hub)”, this indicates that that the processing module must collect (and update) information about the position from the radial sensor).

Regarding claim 14 Polo Filisan teaches the method of claim 9 further comprising, using a computer, reading instructions indicating a sequence of test conditions each including a rotation speed and a position of the second mount (column 2 lines 22-23: “the processor being configured to implement the instructions of the memory”, column 2 lines 50-52: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub), controlling the test rig in accordance with the sequence of test conditions, and for each test condition, receiving a corresponding signal from the pitch sensor (column 2 lines 50-55: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub; in this manner, the orientation of the optical acquisition device is optimal regardless of the geometric configuration caused by the rotation of the fan (or hub)”, once the optical acquisition device is in an optimal position it can send back information about the angle of the blades by comparing the patterns 15 formed against a database of either previous data or simulations).

Regarding claim 15 Polo Filisan teaches the method of claim 14 further comprising, for each test condition, deriving a position of the second mount from the corresponding signal received from the pitch sensor (column 2 lines 50-55: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub; in this manner, the orientation of the optical acquisition device is optimal regardless of the geometric configuration caused by the rotation of the fan (or hub)”, this indicates that that the processing module must collect (and update) information about the position of the second mount).

Regarding claim 16 Polo Filisan teaches the method of claim 15 further comprising, for each test condition, comparing the derived position of the second mount to a range of permissible values associated to the instructions (column 4 lines 52-56: “The optical acquisition devices 10 are positioned so that the pattern 15 is located in its angular field. In other words, the first and the second visual markers 13, 14 are simultaneously visible in a picture taken by the acquisition device 10”, if the pattern isn’t visible to the optical acquisition device then the second mount position isn’t in one of the permitted values), and generating a signal indicative of whether or not the derived position is within the range of permissible values (column 2 lines 50-55: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub; in this manner, the orientation of the optical acquisition device is optimal regardless of the geometric configuration caused by the rotation of the fan (or hub)”, this indicates that a signal is generated indicating the position of the optical acquisition device and that this position is checked for whether it is optimal or within a permissible range; if it isn’t optimal a full image of the pattern 15 wouldn’t be visible).

Regarding claim 17 Polo Filisan teaches the method of claim 14 further comprising, for each test condition, deriving a rotation speed of the first mount from the corresponding signal received from the pitch sensor (column 2 lines 22-23: “the processor being configured to implement the instructions of the memory”, column 2 lines 50-52: “servo control of the position of the optical acquisition device depending on the rotation speed of the hub”, instructions which include test conditions include relations between the speed of the first mount and information from the pitch sensor as indicated by the positioning of the optical acquisition device depending on the rotation speed).

Regarding claim 18 Polo Filisan teaches the method of claim 17 further comprising, for each test condition, comparing the derived rotation speed to a range of permissible values associated to the instructions, and generating a signal indicative of whether or not the derived position is within the range of permissible values (column 2 lines 48-52: “device also includes a sensor configured to determine a rotation speed of the hub and a control system configured to obtain servo control of the position of the optical acquisition device depending on the rotation speed of the hub”, so there’s a control system which takes as input the rotation speed of the hub and then the control system would take into account whether the relation between the rotation speed of the first mount and the position(s) of the optical acquisition devices are within the range of permissible values).

Regarding claim 19 Polo Filisan teaches The method of claim 14 further comprising moving the pitch sensor via the second mount from an initial radial position to a subsequent radial position along an orientation radial to the rotation axis and repeating the controlling of the test rig in accordance with the sequence of test conditions in the subsequent radial position (column 7 lines 3-7: “The movable support 16 of the optical acquisition device 10 can therefore be controlled to servo-control the position of the optical acquisition device 10 depending on the operating regime of the turbomachine 31, and therefore depending on the movement of the fan 32”, the position of the optical acquisition device includes radial changes and once in the new position the new test conditions or (operating regime) is applied).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868